Appeal from a decision of the Workers’ Compensation Board, filed August 16, 1979. The board granted death benefits to claimant, the widow of the decedent, holding that he was shot and killed in the course of his employment. Decedent was employed in two capacities, as business agent for Local 385 and as delegate to the district council from Local 385. He received a salary from the local as well as from the district council, together with annuities, pension and medical benefits from the latter. In his employment with the district council, decedent was chairman of its finance committee, in which capacity he was required to audit the council’s records on Friday of each week. While working on the books of the council, on a Friday, decedent was shot and killed. The board directed that the award for death benefits be made solely against the district council. Substantial evidence supports the decision of the board. Decision affirmed, with costs to the respondent Uninsured Employers’ Fund. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.